McCLELLAN, J.
Formal bill to quiet title under the statutes. It must be concluded, from the testimony noted, that the Winfield Fanners’ Alliance, a corporation, took the legal title to the lots in question under a conveyance, executed August 23, 1890, to it from Mus-grove and others, and went into possession of them; that the alleged conveyance, of date August 16, 1.892, to William Perry, was ineffectual to vest the corporation’s legal title in him, because, as appears from this record, of the entire want of authority from the corporation to convey these lots, and hence, so far as muniments of title are concerned, the legal title is yet in the corporation. The respondent, Harris, was and is a stockholder, not the only one, in the corporation, and was the last *615elected president of it; tlie corporation not having performed its functions since about the date of the conveyance to Perry. The corporation is not a party to the ¡cause, nor is the respondent, as an officer or other representative thereof, made a party thereto. Under the statute (section 809) invoked here the right, title, or claim of the respondent specified as in his answer— that is, contrasted with the right or title claimed by the complainant — is the only issue inviting determination by the court. — Interstate B. & L. Co. v. Stocks, 124 Ala. 109, 27 South. 506.
The answer of the respondent specified and claimed title to an undivided interest in and to the property wholly inconsistent with the before-stated corporate ownership of the lots. There was no testimony noted in the cause tending in any degree to sustain the men-_ tioned averments of the answer. These averments made the issues determinable by the court as between, the parties to the cause. The testimony convinces us that-the complaint was in possession of the lots at the time the bill was filed, and, the specifications in answer of the respondent’s right, title, or claim being entirely without support in the proof, we are of the opinion that the complainant’s bill should not have been dismissed, but that, on the assertion of right, title, and claim made by the answer of the respondent, it should be decreed that the respondent has no right, title, or claim in or to these lots as against this complainant.
The decree appealed from is therefore reversed, and one will be here rendered in accordance with this opinion.
Reversed and rendered.
Tyson, C. J., and Dowdell and Anderson, JJ., concur.